DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10,123,829. 
Claims 1-4 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of US Patent 10,743,921. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 
Invention (16/922,208)
US Patent 10,123,829
US Patent 10,743,921
Claim 1 (spinal reduction device; base; vertical post; bone plate attachment extension; first guide; first guide passage)

Claim 2 (at least two prongs)

Claim 3 (first and second arms)
Claim 4 (prongs engaged with corresponding apertures, first guide passage long. axis through a first screw hole in bone plate)
Claims 1-11





Claims 1, 3, 7, 9


Claims 1, 3, 7, 9

Claims 1, 3, 4, 7, 9
Claims 1-5





Claims 1-3


Claims 1-3

Claims 1-3


Thus, the invention of US patent 10,123,829, claims 1-11; the invention of US Patent 10,743,921, claims 1-5, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-4 each recite the limitation "the device" in the preamble. There is insufficient antecedent basis for this limitation in these claims as claim 1 recites “A spinal reduction device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Blain (US 8172854).
With respect to claim 1, Blain discloses a spinal reduction device, comprising: a base (16/32) comprising an upper surface (top surface), a bottom plate-facing surface (bottom surface of 16/32), a first side (e.g. one of right or left sides), a second side (e.g. the other of the right and left sides), a first end (e.g. one of proximal or distal ends), and a second end (e.g. the other of proximal and distal ends); a vertical post (46/22a) extending upwardly from the base; a bone plate attachment extension(e.g. 32- see fig. 2b, 3b below) extending away from the first side of the base in a direction away from the second side of the base and generally parallel to the bottom plate-facing surface of the base (see fig. 2b, 3b below and note that the bottom surface of the protuberance is parallel to the bottom plate-facing surface), the bone plate attachment extension comprising a distal portion (e.g. tip of 26, see fig. 2b, 3b below) adapted to be visible to a user when viewed from above the base, the bone plate attachment extension being adapted to engage (via 26, 26) with one or more attachment apertures (e.g. 12, 12) in a bone plate (e.g. plate portion of implant 2, implant 2 comprises a plate portion and an interbody portion- see fig. 2b below); and a first guide (e.g. 18) extending upwards from the base adjacent the first end thereof, the first guide comprising a first guide passage (e.g. lumen) with a longitudinal axis (see col. 5 lines 5-16).

    PNG
    media_image1.png
    623
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    535
    media_image2.png
    Greyscale

As for claim 2, Blain further discloses the device of claim 1, wherein the bone plate attachment extension further comprises at least two prongs (26, 26) extending away and downward from the distal portion of the bone plate attachment extension (see fig. 2b above), each prong adapted to engage the one or more attachment apertures in the bone plate (see fig. 2b above).
As for claim 3, Blain further discloses the device of claim 2, wherein the distal portion of the bone plate attachment extension comprises a first arm and a second arm (note that there are two protuberances), wherein a first prong (26) of the at least two prongs extends downwardly from a distal end of the first arm, and a second prong (26) of the at least two prongs extends downwardly from a distal end of the second arm (see fig. 2c and 5).
As for claim 4, Blain further discloses the device of claim 2, wherein when the at least two prongs are engaged with corresponding attachment apertures in the bone plate (see col. 5 lines 17-33 below), the first guide passage is aligned such that its longitudinal axis extends directly through a first screw hole (4) positioned in the bone plate (see fig. 2b above and also col. 5 lines 17-33 below). 

    PNG
    media_image3.png
    443
    567
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773